Title: To James Madison from James C. Mountflorence, 24 June 1801
From: Mountflorence, James C.
To: Madison, James


Sir
Paris 24th. June 1801
I have the Honor to inclose to you the Copy of Mr. Cathcart’s Circular transmitted to me by Mr. Appleton, our Consul at Leghorn.

Colo. Humphreys writes to me from Madrid that on 8th. inst., Peace was signed between Spain & Portugal; that it has been ratified by the Court of Spain, & that they only waited for the Ratification by france, to carry it into Execution. The terms are not yet known.
The Suspension is not yet taken off from our Cases ’pending before the Council of Prizes. With great Respect I have the Honor to be Sir Your most obedient and most humble Servant
Js. C. Mountflorence
 

   
   RC and enclosure (DNA: RG 59, CD, Paris, vol. 1). RC docketed by Wagner as received 31 Aug. Enclosure (4 pp.) is Cathcart’s circular letter of 2 June 1801.


